Citation Nr: 1512459	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a right ear hearing loss disability.

4.  Entitlement to service connection for a dental disorder for purposes of compensation.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for a low back disability, with pain radiating to the left leg.

8.  Entitlement to service connection for a left eye disorder.

9.  Entitlement to service connection for shin splints.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to September 2005.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  Some of the issues have been recharacterized for the reasons indicated below.

A hearing before the undersigned Acting Veterans Law Judge at the RO was held in November 2010.  A transcript of the hearing has been associated with the claims file.


In September 2011, the Board remanded the aforementioned claims for additional development.  For the reasons discussed below, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions with regard to the claims being decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether tinnitus is related to in-service noise exposure.

2.  The evidence is in equipoise as to whether a left ear hearing loss disability is related to in-service noise exposure.

3.  The Veteran does not have a right ear hearing loss disability as defined by VA regulation.

4.  There is no evidence that the removal of the Veteran's wisdom teeth occurred due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible, or caused by or related to any such disorder.

5.  Hypertension did not manifest in service, within the one year presumptive period, or for many years thereafter, and current hypertension is not related to service.

6.  The evidence of record demonstrates that the Veteran's pes planus pre-existed his military service. 
 

7.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing pes planus was not aggravated by active duty military service.

8.  A current low back disability is not related to service.

9.  The Veteran's shin splints resolved prior to the Veteran filing his claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, a left ear hearing loss disability was incurred in military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  A right ear hearing loss disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

4.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2014).

5.  Hypertension was not incurred in or aggravated by military service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101, Note 1 (2014).

6.  A low back disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
7.  Pes planus was not aggravated by military service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

8.  Shin splints were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met with regard to the claims being decided herein.  VA notified the Veteran in April 2007 and September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In its September 2011 remand, the Board instructed that the Veteran be sent a new VCAA notice letter with respect to his dental claim, including notification of the information and evidence necessary to substantiate a claim of service connection for a dental disability both for compensation and treatment purposes.  The September 2011 letter did not distinguish between service connection for a dental disability for compensation purposes and for treatment purposes.  However, a claim for service connection for a dental disorder for treatment purposes is not reasonably raised by the evidence of record for the reasons below, any error in this regard is harmless.  The case was most recently readjudicated in the September 2012 supplemental statement of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and, pursuant to the Board's September 2011 remand, affording the Veteran October and November 2011 VA examinations as to the etiology of the disabilities for which he claimed compensation.  For the reasons indicated below, the October 2011 and November 2011 VA examinations were adequate and substantially complied with the Board's remand instructions.  

In addition, the AOJ requested and obtained all outstanding, identified, relevant VA and private treatment notes.  As noted below the Veteran indicated during the Board hearing that he was receiving VA dental treatment, but there are no records of VA dental treatment in the claims file.  VA's duty to assist requires it to obtain potentially relevant medical treatment records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  

Here, these records are not potentially relevant.  As noted below, the Board is denying the claim for service connection for a dental disorder for purposes of compensation because such compensation is only warranted in certain circumstances not present here.   The Veteran indicated during the Board hearing that, with regard to the divot in his left jaw, the VA dentists did not indicate they could provide any treatment for this problem, but, rather, "They just said it should heal over time.  If not just come back in."  Board Hearing transcript, at 7.  As the records of current dental treatment are therefore not relevant to the issue being decided by the Board, a remand to obtain them is unnecessary.  There is no evidence that additional relevant records have yet to be requested, or that additional examinations are in order.

Moreover, during the Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  The Merits of the Claims

Service Connection, Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus and Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

On the November 2011 VA audiological examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 dB
25 dB
20 dB
15 dB
15 dB
LEFT
20 dB
40 dB
40 dB
30 dB
25 dB
Maryland CNC speech recognition scores were 100 percent in the right ear and 90 percent in the left ear.

The Veteran thus met the criteria for a left ear hearing loss disability.  The Veteran was also diagnosed with tinnitus, and has thus met the current disability requirement in this regard as well.

In addition, the Veteran indicated in his written statements and Board hearing testimony that he was exposed to loud noise while working on the flight line in the Air Force.  This testimony is competent, credible, and consistent with the Veteran's military occupation specialty as aircraft armament systems journeyman.  The Veteran has thus met the in-service injury requirement.

The remaining question is whether these current disabilities are related to the in-service noise exposure.  The only medical opinion on this question is that of the November 2011 VA examiner.  He opined that the Veteran's in-service noise exposure would lead to a possible threshold shift in service, and therefore it was at least as likely as not that the hearing loss was due to acoustic trauma in service.  He also opined that based on the audiometric results and the Veteran's history of noise exposure, the Veteran's tinnitus was at least as likely as not due to acoustic trauma in service.  As the November 2011 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Moreover, there is no contrary medical opinion in the evidence of record.  The evidence is thus at least in equipoise as to whether the Veteran's current left ear hearing loss disability and tinnitus are related to in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

As to right ear hearing loss, whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for a right ear hearing loss disability in March 2007.  For the following reasons, this claim must be denied based on lack of current disability.

The audiometric scores on the November 2011 VA examination noted above reflect that the auditory thresholds at each frequency was less than 26 decibels, and speech recognition was greater than 94 percent.  Private audiometric testing was also conducted during the relevant period, in October 2007 and November 2010.  These test results were in graph format.  With regard to audiogram results in graph format, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board, which does have such fact finding authority, for not discussing the audiological results in that report.  Id.  In this case, as the results marked on the graph by Xs and Os are clear enough for the Board to translate them into numerical format, the Board will do so.

On the October 2007 private audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
N/A
15

Word recognition score in the right ear was 100 percent.

On the November 2010 private audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
N/A
25

There were no word recognition scores.

The above test results again reflect the auditory thresholds were not 26 decibels or more at three frequencies or 40 decibels at any frequency, and speech recognition was greater than 94 percent.  This evidence thus reflects that the Veteran has not had a right ear hearing loss disability since he filed his claim for service connection for this disability.

The Board notes that this is not a case like Savage v. Shinseki, where in order to decide the claim for an increased rating for hearing loss, it was necessary to determine whether the Maryland CNC test was used for speech recognition scores.  Rather, here, all of the audiological testing reflects that the Veteran did not meet the criteria for right ear hearing loss disability.  See Carter v. Shinseki, 26 Vet. App. 534, 545 (2014) (citing Savage v. Shinseki, 24 Vet. App. 259, 267-70 (2011) (clarification of private medical reports is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight").

The weight of the evidence is thus against a current right ear hearing loss disability.

Dental Disorder

In his March 2007 application for compensation, the Veteran listed dental condition, residuals from surgery, as a disability he was claiming.  He did not specify whether he sought compensation or treatment.  A claim for service connection for a dental disorder for compensation purposes is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

Pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when it is due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible.  38 C.F.R. § 4.150 (2014).  Otherwise, such loss is not considered disabling.  In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2014).

In his written statements and Board hearing testimony, the Veteran indicated that he had two wisdom teeth removed from the left side of his mouth, and that after surgery he still had pain where the bottom of his wisdom tooth was removed.  When he went back to the dentist, the dentist found he had left a piece of bone where his wisdom tooth had been and had to perform another surgery to remove the bone.  The Veteran subsequently noticed a divet in the left side of his jaw where the surgery to remove the bone had been.  The service dental treatment records reflect that impacted wisdom teeth 16 and 17 were surgically removed and, after the Veteran developed a subperiosteal infection, oral surgery was performed in which a flap was reflected and two sequestra were removed, irrigated, and sutured.

On the November 2011 VA dental examination, the examiner noted that the Veteran had symptoms of myofascial pain on the left side of his face, occlusal/incisal wear consistent with a history of bruxism, and an anterior deep bite malocclusion with an 8 millimeter vertical and horizontal deep bite.  The examiner noted that bruxism and malocclusion are common causes of myofascial pain and temporomandibular joint (TMJ) symptoms.  He could not determine why the Veteran had periodic numbness of the left side of the tongue, as X-rays revealed no pathology of fractures, and damage to the lingual nerve would result in constant paresthesia.  

The examiner expressed his suspicion that the Veteran's symptoms were the result of increased bruxism, and not from permanent nerve damage.  After reviewing the claims file and noting the wisdom tooth removal, subsequent surgery, and lack of subsequent healing problems, paresthesia, or bone loss in the dental records, the examiner found that the Veteran had no bone loss or pathology associated with the in-service wisdom tooth removal.  He found that the symptoms of myofascial pain on the left side muscles of mastication were secondary to pre-existing malocclusion and his bruxism/clenching habits.  The examiner noted that bruxism and clenching are parafunctional developmental neuromuscular habits that are not the result of military service.  The examiner also found that the Veteran had completely healed from the in-service wisdom tooth extraction and had normal range of motion for his TMJs.  He concluded that the Veteran's symptoms of myofascial pain were not the result of service.  The examiner indicated that his findings were based on clinical examination, panoramic radiograph, and review of the claims file.

Notwithstanding the Veteran's claim of loss of bone, the examiner's specific and thorough examination findings show no current disability due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible, or that the removal of the wisdom teeth caused or is related to any of these disorders.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Moreover, there is no contrary medical opinion in the evidence of record.  A September 2007 private dental treatment note reflects that the Veteran was referred for evaluation regarding an irregular mucosal area distolateral to erupted tooth number 18 as well as Class II impacted 1 and 32 for removal.  The Veteran noted the in-service removal of the impacted molar and complained of a depressed area distolateral to tooth number 18 and an irregular area of the alveolar mucosa lateral and distolateral to erupted tooth number 18.  Extraoral exam was normal with no swelling, intraoral exam showed a depression distal lateral to erupted tooth number 18, consistent with previous impacted wisdom tooth removal.  The alveolar mucosa lateral and distolateral to tooth number 18 was slightly protruberant and slightly irregular.  There was no evidence of fistula formation, prurulence, or other pathology.  

The dentist indicated that he advised the Veteran that there was no reason for surgical intervention, unless the area became more symptomatic or other pathology presented.  He recommended removal of teeth numbers 1 and 32.  The private dentist's September 2007 treatment note thus similarly indicated that there was no current disability due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible or that the removal of the wisdom teeth caused or is related to any of these disorders.

Finally, while the Veteran is competent to describe his observations as to his dental conditions, the specific findings of the trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  The weight of the evidence thus reflects that neither in-service removal of the Veteran's wisdom tooth nor any other dental or other event resulted result in symptoms warranting compensation under VA dental regulations.

As noted, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2014).  The Veteran does not contend and the evidence does not reflect that the Veteran has any of these conditions, but, to the extent that he has, he has indicated he is receiving VA treatment.  The issue of entitlement to service connection for a dental disorder for purposes of treatment has thus not been raised by the evidence of record and therefore need not be addressed.


Hypertension

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations define hypertension as diastolic blood pressure as predominantly 90mm. or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

On the Veteran's January 2001 entrance examination, blood pressure was noted as 108/62.  A June 2002 blood pressure reading at a preventive health assessment was 121/79.  In a September 2002 service treatment record (STR), the Veteran indicated that he had never had high blood pressure.  An April 2003 STR indicates that the Veteran's blood pressure was 145/86.  A July 2003 STR indicated that the Veteran had slightly elevated blood pressure at 141/85 and 144/87.  A January 2004 STR contains blood pressure readings of 135/58.  There was no reference to high blood pressure or hypertension on the June 2005 report of medical assessment for separation.  VA treatment notes from June 2010 to June 2011 show blood pressure readings with the highest systolic reading of 138 and a highest diastolic reading of 80.  As each of these blood pressure readings is below that indicated by the applicable regulation as constituting hypertension, the evidence reflects that hypertension did not manifest in service, within the one year presumptive period or for many years thereafter.

It is nevertheless possible to establish entitlement to service connection for hypertension based on a nexus between the disease first diagnosed many years after service and service.  In its September 2011 remand, the Board instructed that the VA examiner state whether the Veteran currently suffers from hypertension and, if so, to state whether it is at least as likely as not that the diagnosed hypertension is the result of the Veteran's service.  The examiner was asked to acknowledge and comment on the evidence of record and discuss the Veteran's lay statements regarding in-service events and chronicity of symptomatology.

On the October 2011 VA examination, 5 day blood pressure readings showed a high systolic reading of 164, a high diastolic reading of 95, and an average reading of 151/87.  The examiner noted that the Veteran met the criteria for hypertension, but noted that there was no diagnosis of hypertension shown during service.  

The Board finds that the examination and opinion were adequate and substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Substantial compliance with the terms of a remand is shown when the Secretary's actions "resolve the issue that required the remand order."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment, 13 Vet. App. at 146-47.  Here, the examination and opinion resolved the issue that required the remand order.  The examiner found that while the Veteran had hypertension, it had not been diagnosed in service.  Reading this statement as a whole and in the context of the evidence of record, it indicates that the current hypertension is not related to service, as the blood pressure readings in service were not indicative of the onset of hypertension.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  As the VA examiner's opinion accurately indicated that the Veteran had not been diagnosed with hypertension, as both the systolic and diastolic blood pressure readings were below that indicated as hypertension by the applicable regulation, it is entitled to some probative weight.  There is no contrary medical opinion in the evidence of record.

The Board must also consider the lay statements of the Veteran.  Significantly, while a layperson is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), when asked during the Board hearing whether any doctor had indicated that his high blood pressure was related to service, the Veteran responded, "No, not necessarily."  Hearing transcript, at 4.  In addition, while laypersons are competent to report their observations, the Veteran's testimony as to the etiology of his hypertension is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard.  To the extent that they are competent, the Board finds that the probative opinion of the health care provider who performed the October 2011 VA examination is of greater probative weight than the lay statements of the Veteran.

The weight of the evidence thus reflects that hypertension did not manifest in service or within the one year presumptive period and is not related to service.

Pes Planus

In his March 2007 application for compensation, the Veteran listed "left foot" as a disability for which service connection was being claimed.  However, what constitutes a claim cannot be limited by a lay Veteran's description of the disorder in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The evidence below reflects complaints of both left and right foot fallen arches and a diagnosis by the October 2011 VA examiner of bilateral pes planus.  The RO noted this diagnosis of bilateral pes planus in its September 2012 SSOC, and the issue has therefore been characterized more broadly on the title page.

The Veteran testified during the Board hearing that his left foot arch fell during service and he was treated, put on profile, and given insoles for his boots.  On the January 2001 entrance examination, the Veteran's feet were noted to be abnormal.  There were two diagnoses.  One indicated symptomatic moderate pes planus and the other indicated symptomatic mild pes planus, not considered disqualifying.  A February 2001 STR indicates that the Veteran was seen for right ankle pain, there was tenderness to touch on the heel and pes planus was diagnosed.  A February 2001 training temporary duty restriction form indicates that the Veteran could not run or march and was allowed to purchase arch supports as needed.  On the June 2005 report of medical assessment for separation, the Veteran indicated that the arch fell on his right foot, and health care provider noted that the Veteran's arch fell on his right foot and referenced the February 2001 STR.

A January 2010 VA podiatry treatment note indicated that the Veteran had a history of left arch pain and contains a diagnosis of patellofemoral pain syndrome of the left foot, chronic, secondary to lack of mechanical support of the foot.  A follow up April 2010 note indicated that the Veteran had good improvement overall with his foot pain being reduced. 

In its September 2011 remand, the Board instructed that the examiner state whether the Veteran suffers from a left foot condition and, if so, whether it was the result of service.  The Board instructed that the examiner specifically acknowledge and comment on the evidence of record and discuss the Veteran's lay statements.

On the October 2011 VA examination the diagnoses were bilateral pes planus (claimed as left foot condition).  The examiner noted that pes planus was diagnosed in service, but it was a developmental condition that can undergo natural progression and was not worsened by service.  Therefore, he concluded, it was less likely than not due to military service.

Although the Veteran has variously indicated that it was his left or right foot arch that fell during basic training, the weight of the evidence reflects that current pes planus of either foot is unrelated to service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").

As to whether pes planus preexisted service, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  The Veteran's pes planus was noted at entry and he is therefore not presumed to have been sound as to this disorder when he entered service.  The only question in this regard is therefore whether the Veteran's current pes planus is due to aggravation of his pre-existing pes planus in service.  For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The evidence does not reflect that there was an increase in severity of the Veteran's pes planus during service.  It was described as both mild and moderate at entrance and the February 2001 STR did not characterize the degree or severity of the pes planus.  Moreover, the October 2011 VA examiner reviewed the claims file and specifically referenced the February 2001 STR in concluding that the Veteran's pes planus was not related to service because it was a developmental condition that could undergo natural progression and was not worsened by service.  As the October 2011 VA examiner explained the reasons for his conclusion, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record.

In addition, while the Veteran is competent to opine as to his observation of his fallen arch during service, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet), to the extent that he alleges that his current pes planus is due to aggravation of his preexisting pes planus by service, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4.  The Veteran's testimony is therefore not competent in this regard.

The weight of the evidence therefore reflects that pes planus preexisted service and was not aggravated by service, and current pes planus is not related to service.

Low Back

The STRs contain multiple notations regarding back symptoms.  A January 2004 STR consultation sheet indicated a three year history of recurrent low back pain with no radicular symptoms and a provisional diagnosis of mechanical low back pain.  A physical therapy questionnaire from around the same time indicates that the Veteran had back symptoms since 2001.  The June 2005 report of medical assessment for separation contains a diagnosis of low back pain and muscle spasm.  The Veteran was referred for further evaluation and June 2005 X-ray contains an impression of normal lumbar spine series.  In his written statements and Board hearing testimony, the Veteran indicated that he did heavy lifting in service, heard a pop in his lower back, and the pain had gotten worse over the years.


Treatment notes of Dr. "M.W." from March 2009 indicate mild low back and sacroiliac pain on the left, but no radicular symptoms.  There was full range of motion and X-rays were normal, but Dr. M.W. noted "there may be a slight increase in the lumbar lordosis."  Dr. M.W.'s October 2010 treatment note noted that X-rays showed "perhaps very slight increase in lumbar lordosis," and "reasonably well preserved disc spaces throughout but somewhat short pedicles."  Dr. M.W. concluded, "He may have some mild stenosis, maybe just some mechanical back pain related to his increased lordosis."  November 2010 lumbar spine MRI was normal. 

A December 2009 VA treatment note reflects complaints of constant central lumbar pain with occasional left lower extremity pain and tingling.  Decreased lumbar lordosis was noted.  The assessment was signs and symptoms consistent with degenerative disc disease.  Subsequent VA treatment and physical therapy notes contain diagnoses of low back pain and chronic intermittent backache.

On the October 2011 VA examination, prior diagnoses of lumbar strain and lumbar lordosis were noted, as well as Dr. M.W.'s references to increased lordosis.  Left straight leg raising was negative although mild left lower extremity pain and numbness was noted.  The examiner indicated that the Veteran had intervertebral disc syndrome of the spine, but no incapacitating episodes.  In his remarks, the examiner noted diagnoses of lumbar strain and lumbar lordosis and that, despite subjective complaints of radiculopathy, there were no objective findings.  He opined that the current diagnosis was "less likely than not the same one shown during service which was a transient condition but more likely related to increased lordosis mentioned in Dr. M.W.'s treatment notes."  He also noted that VA treatment records showed improvement of low back pain after physical therapy.

As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion that the Veteran's current back disabilities are not related to those in service but rather to post service lordosis is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Although the Veteran is competent to testify as to the symptoms he experienced in and since service, his statements as to the etiology of his current back disability is of the type  that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4.  The weight of the evidence is therefore against a nexus between the Veteran's current back disabilities and service.

Shin Splints

In his March 2007 application for compensation, the Veteran listed left leg condition - severe pains.  He also indicated in his substantive appeal and during the Board hearing that his lumbar spine became inflamed and caused pain down his left leg.  As the Board has denied entitlement to service connection for a low back disorder, a claim for service connection for a left leg disorder due to a low back disorder must be denied as a matter of law.  38 C.F.R. § 3.310 (allowing for secondary service connection for disability due only to an already service connected disease or injury).  There were, however, notations of bilateral shin pain and a diagnosis of shin splints in the STRs.  The Board has therefore recharacterized the issue of entitlement to service connection for a low back disability to include the left leg pain and characterized the remaining leg issue as entitlement to service connection for shin splints.

After examining the Veteran and reviewing the claims file, the November 2011 VA examiner noted that there was a diagnosis of shin splints in service, but that the shin splints had resolved.  As noted, service connection requires evidence of a current disability, and the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain, 21 Vet. App. at 321.  Here, however, the probative medical evidence reflects that shin splints had resolved at the time of the November 2011 VA examination, there is no evidence of shin splints in the VA or private treatment records prior to or after the VA examination.  Moreover, the Veteran did not indicate in his written statements or Board hearing testimony that he had shin pain, as opposed to pain in his left leg radiating from his back.

The weight of the evidence thus reflects that the Veteran has not had shin splints since filing his claim.  He has therefore not met the current disability requirement with regard to this claim.

Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a right ear hearing loss disability, a dental disorder for purposes of compensation, hypertension, pes planus, a low back disability with pain radiating to the left leg, and shin splints.  The benefit-of-the-doubt doctrine is therefore not for application with regard to these claims.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a dental disorder for purposes of compensation is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a low back disability with pain radiating to the left leg is denied.

Entitlement to service connection for shin splints is denied.


REMAND

In his May 2007 application for compensation, the Veteran listed spots on left eye as a disability for which he was claiming service connection.  In his June 2009 substantive appeal and during the Board hearing, the Veteran noted that while cleaning an aircraft with an acid solution, the bottle blew off of the jet and acid solution went into his left eye.  He also noted an accident in which an improperly installed bomb rack spring popped out and cut his left eye.  On both occasions, he was not asked if he needed medical attention and did not seek it.

Eye problems were not noted in the STRs or on the June 2005 report of medical assessment for separation.  The Veteran's testimony as to his in-service left eye injuries is competent, credible, and consistent with the circumstances of his service.  A March 2009 private treatment note indicated that the Veteran had blurry vision in his left eye and had floaters in his left eye for years.  The note also indicated that the Veteran indicated that chemicals had gotten into his eye during service but he was not treated.  On the November 2011 VA eye examination, the examiner found that both eyes were in good health and that the Veteran had vitreal degeneration that was causing floaters, and that the floaters were at least as likely as not related to service.  Significantly, however, the examiner indicated that the floaters due to vitreal degeneration were not affecting the Veteran's vision.

In order to be entitled to compensation a Veteran must have a current disability.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Although the November 2011 VA examiner indicated that the Veteran's floaters were not affecting his vision, the private physician in the March 2009 treatment implied that the floaters were causing blurry vision in the left eye.  Moreover, the November 2011 VA examiner did not explain the reasons for his conclusion that the floaters were related to service.  Consequently, the Board finds that a new VA examination is warranted, which will address whether the Veteran has any left eye disorder that is causing impairment and is related to service.

Accordingly, the claim for entitlement to service connection for a left eye disorder is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any left eye disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran has, at any time since filing his claim in March 2007, had any left eye disorder that is causing impairment, to include blurry vision.  Then, as to any such disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the such disorder is related to service, to include the injuries the Veteran has described.

The examiner should specifically comment on the March 2009 private treatment note including the report of complaints of blurry vision in the left eye.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for a left eye disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


